Case 1:21-cr-00464-RCL Document 19-1 Filed 08/31/21 _ 1ofl

ATTACHMENT A
Defendant’s Acceptance
I have read this Protective Order and carefully reviewed every part of it with my attorney.
I am fully satisfied with the legal services provided by my attorney in connéction with this
Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.

g/27 /2ce2 [ aT Se a

Date f J aia

Defendant
